OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — ACT — CUSTODIANS OF FEDERAL SCHOOL LAND ** THE COMMISSIONERS OF THE LAND OFFICE WOULD LIKE TO HAVE AN OPINION AS TO WHETHER OR NOT THE LEGISLATURE OF THE STATE OF OKLAHOMA COULD PASS A CONSTITUTIONAL ACT AUTHORIZING THEM, AS CUSTODIANS OF THE FEDERAL SCHOOL LAND AND MONEY GRANTS, TO APPORTION (FOR THE COMMON SCHOOLS OF THE STATE) THE DALY RENTALS AND BONUSES ACCRUING TO VARIOUS FUNDS, AS A CONSEQUENCES OF A SALE OF OIL AND GAS LEASES. (SCHOOL DISTRICTS, OIL AND GAS REVENUE, MINES AND MINERALS) ** THIS ACT WOULD BE UNCONSTITUTIONAL ** CITE: 64 O.S. 289 [64-289], ARTICLE XI, SECTION 3 (FRED HANSEN)